--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
Exhibit 10.2

 



--------------------------------------------------------------------------------

 
 
COLLATERAL AGREEMENT
 
dated as of
 
March 30, 2012,
 
among
 
SCHIFF NUTRITION INTERNATIONAL, INC.,
 
SCHIFF NUTRITION GROUP, INC.,
 
THE OTHER GRANTORS PARTY HERETO FROM TIME TO TIME
 
and
 
ROYAL BANK OF CANADA,
as Administrative Agent
 


 

--------------------------------------------------------------------------------








 
 
 

--------------------------------------------------------------------------------

 

Table of Contents
Page                          
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.01.
Defined Terms
1

SECTION 1.02.
Other Defined Terms
1

 
ARTICLE II
 
PLEDGE OF SECURITIES
 
SECTION 2.01.
Pledge
6

SECTION 2.02.
Delivery of the Pledged Collateral
7

SECTION 2.03.
Representations, Warranties and Covenants
8

SECTION 2.04.
Registration in Nominee Name; Denominations
9

SECTION 2.05.
Voting Rights; Dividends and Interest
9

 
ARTICLE III
 
SECURITY INTERESTS IN PERSONAL PROPERTY
 
SECTION 3.01.
Security Interest
11

SECTION 3.02.
Representations and Warranties
15

SECTION 3.03.
Covenants
16

SECTION 3.04.
Other Actions
18

SECTION 3.05.
Covenants Regarding Patent, Trademark and Copyright Collateral
19

 
ARTICLE IV
 
REMEDIES
 
SECTION 4.01.
Remedies upon Default
20

SECTION 4.02.
Application of Proceeds
22

SECTION 4.03.
Grant of License to Use Intellectual Property
23

SECTION 4.04.
Securities Act
23

 
 
 
i

--------------------------------------------------------------------------------

 
 
ARTICLE V
 
MISCELLANEOUS
 
SECTION 5.01.
Notices
24

SECTION 5.02.
Waivers; Amendment
24

SECTION 5.03.
Administrative Agent’s Fees and Expenses; Indemnification
25

SECTION 5.04.
Successors and Assigns
26

SECTION 5.05.
Survival of Agreement
26

SECTION 5.06.
Counterparts; Effectiveness; Several Agreement
26

SECTION 5.07.
Severability
27

SECTION 5.08.
Right of Set-Off
27

SECTION 5.09.
Governing Law; Jurisdiction; Consent to Service of Process; Appointment of
Service of Process Agent
27

SECTION 5.10.
WAIVER OF JURY TRIAL
28

SECTION 5.11.
Headings
28

SECTION 5.12.
Security Interest Absolute
28

SECTION 5.13.
Termination or Release
29

SECTION 5.14.
Additional Subsidiaries
29

SECTION 5.15.
Administrative Agent’s Duties
30

 



 
 
ii

--------------------------------------------------------------------------------

 

Schedules
 
Schedule I
Pledged Equity Interests; Pledged Debt Securities

 
Exhibits
 
Exhibit I   
Form of Supplement

Exhibit II
Form of Copyright Security Agreement

Exhibit III
Form of Patent Security Agreement

Exhibit IV
Form of Trademark Security Agreement




 
 
 

--------------------------------------------------------------------------------

 

 
COLLATERAL AGREEMENT dated as of March 30, 2012 (this “Agreement”), among SCHIFF
NUTRITION INTERNATIONAL, INC. (“Holdings”), SCHIFF NUTRITION GROUP, INC. (the
“Borrower”), the other GRANTORS from time to time party hereto and ROYAL BANK OF
CANADA, as Administrative Agent.
 
Reference is made to the Credit Agreement dated as of March 30, 2012 (as
amended, restated, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Holdings, the Borrower, the Lenders
party thereto, Royal Bank of Canada, as an Issuing Bank and the Swingline
Lender, and Royal Bank of Canada, as Administrative Agent.  The Lenders and the
Issuing Banks have agreed to extend credit to the Borrower subject to the terms
and conditions set forth in the Credit Agreement.  The obligations of the
Lenders and the Issuing Banks to extend such credit are conditioned upon, among
other things, the execution and delivery of this Agreement.  The Grantors (other
than the Borrower) are Affiliates of the Borrower, will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and are willing to execute and deliver this Agreement in order to
induce the Lenders and the Issuing Banks to extend such credit.  Accordingly,
the parties hereto agree as follows:
 
ARTICLE I

 
Definitions
 
SECTION 1.01. Defined Terms.  (a)  Each capitalized term used but not defined
herein shall have the meaning assigned thereto in the Credit Agreement; provided
that each term defined in the UCC (as defined herein) and not defined in this
Agreement (whether or not capitalized) shall have the meaning specified in the
UCC.  The term “instrument” shall have the meaning specified in Article 9 of the
UCC.
 
(b) The rules of construction specified in Section 1.03 and 1.04 of the Credit
Agreement also apply to this Agreement, mutatis mutandis.
 
SECTION 1.02. Other Defined Terms.  As used in this Agreement, the following
terms have the meanings specified below:
 
“Account Collateral” has the meaning assigned to such term in Section 3.01.
 
“Account Debtor” means any Person that is or may become obligated to any Grantor
under, with respect to or on account of an Account.
 
“After-Acquired Intellectual Property” has the meaning assigned to such term in
Section 3.05(d).
 
“Agreement” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Agreement Collateral” has the meaning assigned to such term in Section 3.01.
 
 
 

--------------------------------------------------------------------------------

 
 
“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.
 
“Collateral” means Filing Collateral and Pledged Collateral.  Notwithstanding
the foregoing or any contrary provision herein or in any other Loan Document,
absent a change in law permitting a pledge without Tax consequences to the
Borrower, as reasonably determined by the Borrower in good faith consultation
with the Administrative Agent, Collateral shall not include (i) more than 65% of
the total combined voting power of all classes of Equity Interests entitled to
vote in or of any Foreign Subsidiary or (ii) any assets of any Foreign
Subsidiary.
 
“Control Account” shall mean a Deposit Account that is subject to a Deposit
Account Control Agreement.
 
“Copyright License” means any written agreement, now or hereafter in effect,
granting to any Person any right under any Copyright (including software) now or
hereafter owned by any other Person or that such other Person otherwise has the
right to license, and all rights of any such Person under any such agreement.
 
“Copyright Security Agreement” means the Copyright Security Agreement
substantially in the form of Exhibit II.
 
“Copyrights” means (a) all copyright rights in any work (including software)
arising under the copyright laws of the United States, whether as author,
assignee, transferee or otherwise, and (b) all registrations and applications
for registration of any such copyright in the United States, including
registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office.
 
“Credit Agreement” has the meaning assigned to such term in the introductory
paragraph of this Agreement.
 
“Deposit Account Control Agreement” means a deposit account control agreement,
in form and substance reasonably acceptable to the Administrative Agent,
executed by the applicable Grantor, the Administrative Agent and the relevant
financial institution.
 
“Equipment” has the meaning assigned to such term in Section 3.01.
 
“Excluded Accounts” means (a) payroll, employee benefit obligations, withholding
Tax, other fiduciary accounts and cash deposits or similar arrangements in
connection with Liens permitted by Section 6.02 of the Credit Agreement, (b)
“zero balance” accounts, (c) accounts situated outside of the United States of
America, any State thereof or the District of Columbia and (d) other accounts so
long as the aggregate average daily closing balance in any such other account
over any 30 day period does not at any time exceed $1,000,000; provided that the
aggregate average daily closing balance over any 30-day period for all bank
accounts excluded pursuant to this clause (d) shall not exceed $2,500,000.
 
“Excluded Assets” means any and all Excluded Equity Interests and Excluded
Property.
 
 
2

--------------------------------------------------------------------------------

 
 
“Excluded Equity Interests” has the meaning assigned to such term in
Section 2.01.
 
“Excluded Property” has the meaning assigned to such term in Section 3.01(a).
 
“Federal Securities Laws” has the meaning assigned to such term in Section 4.04.
 
“Filing Collateral” has the meaning assigned to such term in Section 3.01.
 
“Grantors” means (a) the Borrower, (b) Holdings, and (c) each Subsidiary or
Intermediate Parent that becomes a party to this Agreement as a Grantor after
the Effective Date.  Notwithstanding the foregoing or any contrary provision
herein or in any other Loan Document, absent a change in law permitting a
guarantee without Tax consequences to the Borrower, as reasonably determined by
the Borrower in good faith with the Administrative Agent, a Foreign Subsidiary
shall not be a Grantor.
 
“Intellectual Property” means all intellectual and similar property of every
kind and nature, including inventions, designs, Patents, Patent Licenses,
Copyrights, Copyright Licenses, Trademarks, Trademark Licenses, trade secrets,
domain names, confidential or proprietary technical and business information,
know-how or other data or information, software and databases and all
embodiments or fixations thereof.
 
“Inventory” has the meaning assigned to such term in Section 3.01.
 
“IP Agreements” means Patent Licenses, Copyright Licenses and Trademark
Licenses.
 
“IP Collateral” has the meaning assigned to such term in Section 3.01.
 
“IP Security Agreement Supplement” has the meaning assigned to such term in
Section 3.05(e).
 
“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest at the applicable rate or rates
provided in the Credit Agreement (including interest accruing during the
pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under the Credit Agreement in respect of any Letter of
Credit, when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral, and
(iii) all other monetary obligations of the Borrower under or pursuant to the
Credit Agreement and each of the other Loan Documents, including obligations to
pay fees, expense reimbursement obligations and indemnification obligations,
whether primary, secondary, direct, contingent, fixed or otherwise (including
monetary obligations incurred during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), (b) the due and punctual payment and performance
of all other obligations of the Borrower under or pursuant to each of the Loan
Documents and (c) the due and punctual payment and performance of all the
obligations of each other Loan Party under or pursuant to this Agreement and
each of the other Loan Documents (including monetary obligations incurred during
the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding).
 
 
3

--------------------------------------------------------------------------------

 
 
“New York UCC” means the Uniform Commercial Code as from time to time in effect
in the State of New York.
 
“Patent License” means any written agreement, now or hereafter in effect,
granting to any Person any right to make, use or sell any invention on which a
Patent, now or hereafter owned by any other Person or that any other Person now
or hereafter otherwise has the right to license, is in existence, and all rights
of any such Person under any such agreement.
 
“Patent Security Agreement” means the Patent Security Agreement substantially in
the form of Exhibit III hereto.
 
“Patents” means (a) all patents, patent applications, utility models and
statutory invention registrations, and (b) all reissues, continuations,
divisions, continuations-in-part, renewals or extensions thereof, and the
inventions disclosed or claimed therein, including the right to make, use and/or
sell the inventions disclosed or claimed therein.
 
“Perfection Certificate” means the Perfection Certificate dated the Effective
Date delivered to the Administrative Agent pursuant to Section 4.01(f) of the
Credit Agreement, as updated or otherwise supplemented from time to time.
 
“Pledged Collateral” has the meaning assigned to such term in Section 2.01.
 
“Pledged Debt Securities” has the meaning assigned to such term in Section 2.01.
 
“Pledged Equity Interests” has the meaning assigned to such term in
Section 2.01.
 
“Pledged Securities” means any promissory notes, stock certificates, unit
certificates, limited or unlimited liability membership certificates or other
securities now or hereafter included in the Pledged Collateral, including all
certificates, instruments or other documents representing or evidencing any
Pledged Collateral, which, for avoidance of doubt, shall not include any
Excluded Equity Interests.
 
“Receivables” has the meaning assigned to such term in Section 3.01.
 
“Related Contracts” has the meaning assigned to such term in Section 3.01.
 
“Secured Cash Management Obligations” means the due and punctual payment and
performance of all obligations of Holdings, each Intermediate Parent, the
Borrower or any Subsidiary in respect of any overdraft and related liabilities
arising from treasury, depository, purchasing card and cash management services
or any automated clearing house transfers of funds provided to Holdings or any
Subsidiary (whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor)) that are (a) owed to the
Administrative Agent or any of its Affiliates, (b) owed on the Effective Date to
a Person that is a Lender or an Affiliate of a Lender as of the Effective Date,
(c) owed to a Person that is a Lender or an Affiliate of a Lender as of the date
such Secured Cash Management Obligations were entered into or (d) owed to a
Person that is a Lender or an Affiliate of a Lender, provided, that such
obligations are represented by an agreement that designates such obligations as
Cash Management Security Obligations hereunder.
 
 
4

--------------------------------------------------------------------------------

 
 
“Secured Obligations” means (a) the Loan Document Obligations, (b) the Secured
Cash Management Obligations and (c) the Secured Swap Obligations.
 
“Secured Parties” means (a) each Lender, (b) each Issuing Bank, (c) the
Administrative Agent, (d) the Lead Arranger and the Syndication Agent, (e) each
Person to whom any Secured Cash Management Obligations are owed, (f) each
counterparty to any Swap Agreement the obligations under which constitute
Secured Swap Obligations, (g) the beneficiaries of each indemnification
obligation undertaken by any Loan Party under any Loan Document and (h) the
permitted successors, assigns and delegates of each of the foregoing.
 
“Secured Swap Obligations” means the due and punctual payment and performance of
all obligations of Holdings, each Intermediate Parent, the Borrower and the
Subsidiaries under each Swap Agreement that (a) is with a counterparty that is
the Administrative Agent or any of its Affiliates, (b) is in effect on the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
as of the Effective Date, (c) is with a counterparty that was a Lender or an
Affiliate of a Lender as of the date such Secured Swap Obligations were entered
into or (d) is entered into with any counterparty that is a Lender or an
Affiliate of a Lender, provided, that such Swap Agreement designates the
obligations owed thereunder as Secured Swap Obligations hereunder.
 
“Security Interest” has the meaning assigned to such term in Section 3.01(a).
 
“Supplement” means an instrument in the form of Exhibit I hereto, or any other
form approved by the Administrative Agent.
 
“Trademark License” means any written agreement, now or hereafter in effect,
granting to any Person any right to use any Trademark now or hereafter owned by
any other Person or that any other Person otherwise has the right to license,
and all rights of any such Person under any such agreement.
 
“Trademark Security Agreement” means the trademark security agreement in the
form of Exhibit IV hereto.
 
“Trademarks” means (a) all trademarks, service marks, trade names, corporate
names, company names, business names, fictitious business names, trade styles,
trade dress, logos, other source or business identifiers, designs and general
intangibles of like nature, all registrations thereof, and all registration and
applications filed in connection therewith, and all extensions or renewals
thereof and (b) all goodwill associated therewith or symbolized thereby.
 
“UCC” shall mean the New York UCC; provided, however, that, at any time, if by
reason of mandatory provisions of law, any or all of the perfection or priority
of the Administrative Agent’s security interest in any item or portion of the
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” shall mean the
Uniform Commercial Code as in effect, at such time, in such other jurisdiction
for purposes of the provisions hereof relating to such perfection or priority
and for purposes of definitions relating to such provisions.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE II

 
Pledge of Securities
 
SECTION 2.01. Pledge.  As security for the payment or performance, as the case
may be, in full of the Secured Obligations, each Grantor hereby collaterally
assigns and pledges to the Administrative Agent, its permitted successors and
assigns, for the benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its permitted successors and assigns, for the benefit of
the Secured Parties, a security interest in, all of such Grantor’s right, title
and interest in, to and under, in each case whether now owned or hereafter
acquired by such Grantor or in which such Grantor now has or in the future may
acquire any right, title or interest (a)(i) the shares of capital stock and
other Equity Interests owned by such Grantor, including, in any event, those
listed opposite the name of such Grantor on Schedule I hereto, (ii) any other
Equity Interests obtained in the future by such Grantor and (iii) the
certificates or other instruments representing all such Equity Interests (if
any) together with all stock powers or other instruments of transfer with
respect thereto; (clauses (i), (ii) and (iii), collectively, the “Pledged Equity
Interests”); provided that the Pledged Equity Interests and the Pledged
Collateral shall not include (A) Equity Interests of any Person (other than a
Wholly Owned Subsidiary), to the extent not permitted or restricted by the terms
of such Person’s organizational or joint venture documents or other agreements
with holders of such Equity Interests; provided that such Equity Interest shall
cease to be an Excluded Equity Interest (as defined below) at such time as such
prohibition ceases to be in effect, (B) Equity Interests constituting an amount
greater than 65% of the voting Equity Interests of any Foreign Subsidiary,
(C) Equity Interests of any Subsidiary that are held by a Foreign Subsidiary,
(D) any Equity Interest with respect to which Borrower has reasonably
determined, the pledge of such Equity Interest hereunder would result in
material adverse Tax consequences to Holdings and its Affiliates, including the
imposition of withholding or other material Taxes, (E) any Equity Interest if,
to the extent and for so long as the pledge of such Equity Interest hereunder is
prohibited by any applicable Requirements of Law (other than to the extent that
any such prohibition would be rendered ineffective pursuant to the UCC or any
other applicable Requirements of Law); provided that such Equity Interest shall
cease to be an Excluded Equity Interest at such time as such prohibition ceases
to be in effect, (F) any Equity Interest that the Borrower and the
Administrative Agent shall have agreed in writing to treat as an Excluded Equity
Interest for purposes hereof on account of the cost of pledging such Equity
Interest hereunder (including any material adverse Tax consequences to Holdings
and its Affiliates resulting therefrom) being excessive in view of the benefits
to be obtained by the Secured Parties therefrom, (G) any Equity Interests issued
by a joint venture, to the extent, and for so long as, a grant of a security
interest therein hereunder would violate (x) the provisions of the
organizational documents relating to such joint venture or (y) the provisions of
Indebtedness of such joint venture secured by a lien on such Equity Interests,
to the extent such Indebtedness and lien is permitted under the Credit Agreement
and (H) any Equity Interests issued by an Unrestricted Subsidiary (the Equity
Interests excluded pursuant to clauses (A) through (H) above being referred to
as the “Excluded  Equity Interests”; provided, however, that notwithstanding the
foregoing items (A) through (H), Excluded Equity Interests shall not include the
percentage amount of any stock or equity interests listed under the heading
“Percentage of Equity Interest Pledged” for such corresponding stock or equity
interest in Schedule I hereto); (b)(i) all Indebtedness from time to time owned
by such Grantor, including, in any event, Indebtedness listed opposite the name
of such Grantor on Schedule I hereto, (ii) all Indebtedness in the future issued
to or otherwise acquired by such Grantor and (iii) the promissory notes and any
other instruments evidencing all such Indebtedness (collectively, the “Pledged
Debt Securities”); (c) all other property that may be delivered to and held by
the Administrative Agent pursuant to the terms of this Section 2.01 and
Section 2.02; (d) subject to Section 2.05, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other Proceeds received in respect of, the
securities referred to in clauses (a), (b) and (c) above; (e) subject to
Section 2.05, all rights and privileges of such Grantor with respect to the
securities and other property referred to in clauses (a), (b), (c) and
(d) above; and (f) all Proceeds of any of the foregoing to the extent such
Proceeds would constitute property referred to in clauses (a) through (e) above
(the items referred to in clauses (a) through (f) above being collectively
referred to as the “Pledged Collateral”).
 
 
6

--------------------------------------------------------------------------------

 
 
SECTION 2.02. Delivery of the Pledged Collateral.  (a)  Except as may otherwise
be agreed by the Administrative Agent with respect to Pledged Securities
consisting of Equity Interests in Persons other than Subsidiaries and Immaterial
Subsidiaries, and subject to Section 2.02(b) with respect to Pledged Securities
constituting Indebtedness, each Grantor agrees to deliver or cause to be
delivered to the Administrative Agent any and all Pledged Securities, together
with undated stock or note powers, as applicable, duly executed in blank or
other instruments of transfer duly executed in blank and reasonably satisfactory
to the Administrative Agent (i) on the date hereof, in the case of any such
Pledged Securities owned by such Grantor on the date hereof, and (ii) promptly
(and in any event within 30 days after receipt by such Grantor or such longer
period agreed to by the Administrative Agent in its reasonable discretion) after
the acquisition thereof, in the case of any such Pledged Securities acquired by
such Grantor after the date hereof.
 
(b) As promptly as practicable (and in any event within 30 days after receipt by
such Grantor or such longer period agreed to by the Administrative Agent in its
reasonable discretion), each Grantor will cause any Indebtedness for borrowed
money (owed to such Grantor by Holdings, each Intermediate Parent, the Borrower
or any Subsidiary in a principal amount of $5,000,000 or more to be evidenced by
a duly executed promissory note  that is pledged and delivered to the
Administrative Agent pursuant to the terms hereof.
 
(c) Upon delivery to the Administrative Agent, (i) any certificate or promissory
note representing Pledged Collateral shall be accompanied by an undated stock or
note power, as applicable, duly executed in blank or other undated instruments
of transfer duly executed in blank and reasonably satisfactory to the
Administrative Agent and by such other instruments and documents as the
Administrative Agent may reasonably request and (ii) all other property
comprising part of the Pledged Collateral shall be accompanied by undated proper
instruments of assignment duly executed in blank by the applicable Grantor and
such other instruments and documents as the Administrative Agent may reasonably
request.  Each delivery of Pledged Securities shall be deemed to update Schedule
I hereto and be made a part hereof.
 
 
7

--------------------------------------------------------------------------------

 
 
SECTION 2.03. Representations, Warranties and Covenants.  The Grantors jointly
and severally represent, warrant and covenant to and with the Administrative
Agent, for the benefit of the Secured Parties, that:
 
(a) as of the Effective Date, Schedule I hereto sets forth a true and complete
list, with respect to each Grantor, of (i) all the issued and outstanding
Pledged Equity Interests owned, beneficially or of record, by such Grantor,
specifying the issuer and certificate number (if any) of, and the number and
percentage of ownership represented by, such Pledged Equity Interests and
setting forth the percentage of such Pledged Equity Interests pledged under this
Agreement and (ii) all the Pledged Debt Securities owned by such Grantor (other
than checks to be deposited in the ordinary course of business);
 
(b) the Pledged Equity Interests and the Pledged Debt Securities have been duly
and validly authorized and issued by the issuers thereof and (i) in the case of
Pledged Equity Interests, are fully paid and nonassessable to the extent such
concepts are applicable and (ii) in the case of Pledged Debt Securities, are
legal, valid and binding obligations of the issuers thereof, except to the
extent that enforceability of such obligations may be limited by applicable
bankruptcy, insolvency, and other similar laws affecting creditor’s rights
generally; provided that the foregoing representations, insofar as they relate
to the Pledged Equity Interests or Pledged Debt Securities issued by a Person
other than Holdings or any Subsidiary, are made to the knowledge of the
Grantors;
 
(c) except for the security interests granted hereunder and under any other Loan
Document, each of the Grantors (i)  holds the same free and clear of all Liens,
other than Liens permitted pursuant to Section 6.02 of the Credit Agreement and
transfers made in compliance with the Credit Agreement, (ii) will make no
further assignment, pledge, hypothecation or transfer of, or create or permit to
exist any security interest in or other Lien on, the Pledged Collateral, other
than Liens permitted pursuant to Section 6.02 of the Credit Agreement and
Dispositions made in compliance with the Credit Agreement, and (iii) will use
commercially reasonable efforts to defend its title or interest thereto or
therein against any and all Liens (other than the Liens created by this
Agreement and the other Loan Documents and Liens permitted pursuant to
Section 6.02 of the Credit Agreement), however arising, of all Persons
whomsoever;
 
(d) except for restrictions and limitations imposed by the Loan Documents or
securities laws generally, the Pledged Equity Interests and, to the extent
issued by Holdings or any Subsidiary, the Pledged Debt Securities are and will
continue to be freely transferable and assignable;
 
(e) each of the Grantors has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
 
 
8

--------------------------------------------------------------------------------

 
 
(f) by virtue of the execution and delivery by the Grantors of this Agreement,
when any Pledged Securities are delivered to the Administrative Agent in
accordance with this Agreement, the Administrative Agent will obtain a legal,
valid and perfected lien upon and security interest in such Pledged Securities,
free of any adverse claims, under the New York UCC to the extent such lien and
security interest may be created and perfected under the New York UCC upon such
delivery, as security for the payment and performance of the Secured
Obligations;
 
(g) in connection with any exercise of remedies by the Administrative Agent
provided in the Loan Documents, each Grantor hereby consents to the transfer of
any Equity Interests in any other Person in which such Grantor holds an
interest, including in its capacity as manager, member or general partner of
such other Person; and
 
(h) subject to the terms of this Agreement and to the extent permitted by
applicable law, each Grantor hereby agrees that upon the occurrence and during
the continuance of an Event of Default, it will comply with instructions of the
Administrative Agent with respect to the Equity Interests in such Grantor that
constitute Pledged Equity Interests hereunder that are not certificated without
further consent by the applicable owner or holder of such Pledged Equity
Interests.
 
SECTION 2.04. Registration in Nominee Name; Denominations.  If an Event of
Default shall have occurred and is continuing and the Administrative Agent shall
have notified the Grantors of its intent to exercise such rights, the
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Collateral in the name of
the applicable Grantor, endorsed or assigned in blank or in favor of the
Administrative Agent or in its own name as pledgee or in the name of its nominee
(as pledgee or as sub-agent), and each Grantor will promptly give to the
Administrative Agent copies of any notices or other communications received by
it with respect to Pledged Collateral registered in the name of such
Grantor.  Upon the occurrence and during the continuance of an Event of Default,
the Administrative Agent shall at all times have the right to exchange the
certificates representing Pledged Securities for certificates of smaller or
larger denominations for any reasonable purpose consistent with this Agreement.
 
SECTION 2.05. Voting Rights; Dividends and Interest.  (a)  Unless and until an
Event of Default shall have occurred and is continuing and the Administrative
Agent shall have notified the Grantors that their rights under this Section 2.05
are being suspended:
 
(i) each Grantor shall be entitled to exercise any and all voting and/or other
consensual rights and powers inuring to an owner of Pledged Collateral or any
part thereof for any purpose; provided that such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral or the rights and remedies of any
of the Administrative Agent or the other Secured Parties under this Agreement or
any other Loan Document or the ability of the Secured Parties to exercise the
same;
 
(ii) the Administrative Agent shall promptly execute and deliver to each
Grantor, or cause to be promptly executed and delivered to such Grantor, all
such proxies, powers of attorney and other instruments as such Grantor may
reasonably request for the purpose of enabling such Grantor to exercise the
voting and/or consensual rights and powers it is entitled to exercise pursuant
to paragraph (a)(i) of this Section;
 
 
9

--------------------------------------------------------------------------------

 
 
 
(iii) each Grantor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral; provided that any non-cash dividends,
interest, principal or other distributions that would constitute Pledged Equity
Interests or Pledged Debt Securities, whether resulting from a subdivision,
combination or reclassification of the outstanding Equity Interests in the
issuer of any Pledged Collateral or received in exchange for Pledged Collateral
or any part thereof, or in redemption thereof, or as a result of any merger,
consolidation, acquisition or other exchange of assets to which such issuer may
be a party or otherwise, shall be and become part of the Pledged Collateral and,
if received by any Grantor, shall not be commingled by such Grantor with any of
its other funds or property but shall be held separate and apart therefrom,
shall be held in trust for the benefit of the Administrative Agent and the other
Secured Parties and shall be forthwith delivered to the Administrative Agent in
the same form as so received (with any necessary endorsements, stock or note
powers and other instruments of transfer reasonably requested by the
Administrative Agent).
 
(b) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(iii) of this Section 2.05, all rights of any
Grantor to dividends, interest, principal or other distributions that such
Grantor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 2.05 shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to receive and retain such dividends, interest, principal or other
distributions.  All dividends, interest, principal or other distributions
received by any Grantor contrary to the provisions of this Section 2.05 shall be
held in trust for the benefit of the Administrative Agent and the other Secured
Parties, shall be segregated from other property or funds of such Grantor and
shall be forthwith delivered to the Administrative Agent upon demand in the same
form as so received (with any necessary endorsements, stock or note powers and
other instruments of transfer reasonably requested by the Administrative
Agent).  Any and all money and other property paid over to or received by the
Administrative Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 4.02.  After all Events of
Default have been cured or waived, the Administrative Agent shall promptly repay
to each Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of paragraph (a)(iii) of this Section 2.05 and that remain in such
account.
 
(c) Upon the occurrence and during the continuance of an Event of Default, after
the Administrative Agent shall have notified the Grantors of the suspension of
their rights under paragraph (a)(i) of this Section 2.05, all rights of any
Grantor to exercise the voting and consensual rights and powers it is entitled
to exercise pursuant to paragraph (a)(i) of this Section 2.05, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 2.05, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, which shall have the sole and exclusive right and
authority to exercise such voting and consensual rights and powers; provided
that, unless otherwise directed by the Required Lenders, the Administrative
Agent shall have the right from time to time following and during the
continuance of an Event of Default to permit the Grantors to exercise such
rights.  After all Events of Default have been cured or waived, all rights
vested in the Administrative Agent pursuant to this paragraph (c) shall cease,
and the Grantors shall have the exclusive right to exercise the voting and
consensual rights and powers they would otherwise be entitled to exercise
pursuant to paragraph (a)(i) of this Section 2.05.
 
 
10

--------------------------------------------------------------------------------

 
 
(d) Any notice given by the Administrative Agent to the Grantors suspending
their rights under paragraph (a) of this Section 2.05 (i) may be given by
telephone if promptly confirmed in writing, (ii) may be given with respect to
one or more of the Grantors at the same or different times and (iii) may suspend
the rights of the Grantors under paragraph (a)(i) or paragraph (a)(iii) in part
without suspending all such rights (as specified by the Administrative Agent in
its sole and absolute discretion) and without waiving or otherwise affecting the
Administrative Agent’s rights to give additional notices from time to time
suspending other rights in accordance with paragraphs (b) and (c) of this
Section.
 
ARTICLE III

 
Security Interests in Personal Property
 
SECTION 3.01. Security Interest.  (a)  As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby grants to the Administrative Agent, its successors and assigns,
for the benefit of the Secured Parties, a security interest (the “Security
Interest”) in all of such Grantor’s right, title and interest in, to and under
any and all of the following assets now owned or at any time hereafter acquired
by such Grantor or in which such Grantor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Filing
Collateral”):
 
(i) the following (collectively, the “Account Collateral”):
 
 
(a)
all deposit accounts, securities accounts, proceeds accounts and all funds and
financial assets from time to time credited thereto (including, without
limitation, all cash equivalents), and all certificates and instruments, if any,
from time to time representing or evidencing any such accounts;

 
 
(b)
all promissory notes, certificates of deposit, checks and other instruments from
time to time delivered to or otherwise possessed by the Administrative Agent for
or on behalf of such Grantor in substitution for or in addition to any or all of
the then existing Account Collateral; and

 
 
(c)
all interest, dividends, distributions, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of the then existing Account Collateral;

 
 
 
11

--------------------------------------------------------------------------------

 
 
(ii) all equipment in all of its forms, including, without limitation, all
machinery, tools, furniture and fixtures, and all parts thereof and all
accessions thereto, including, without limitation, computer programs and
supporting information that constitute equipment within the meaning of the UCC
(any and all such property being the “Equipment”);
 
(iii) all inventory in all of its forms, including, without limitation, (1) all
raw materials, work in process, finished goods and materials used or consumed in
the manufacture, production, preparation or shipping thereof, (2) goods in which
such Grantor has an interest in mass or a joint or other interest or right of
any kind (including, without limitation, goods in which such Grantor has an
interest or right as consignee) and (3) goods that are returned to or
repossessed or stopped in transit by such Grantor), and all accessions thereto
and products thereof and documents therefor, including, without limitation,
computer programs and supporting information that constitute inventory within
the meaning of the UCC (any and all such property being the “Inventory”);
 
(iv) all other Goods;
 
(v) all Intellectual Property (the “IP Collateral”);
 
(vi) all investment property (including, without limitation, all (A) securities,
whether certificated or uncertificated, (B) security entitlements, (C)
securities accounts, (D) commodity contracts and (E) commodity accounts) in
which such Grantor has now, or acquires from time to time hereafter, any right,
title or interest in any manner, and the certificates or instruments, if any,
representing or evidencing such investment property, and all dividends,
distributions, return of capital, interest, cash, instruments and other property
from time to time received, receivable or otherwise distributed in respect of or
in exchange for any or all of such investment property and all warrants, rights
or options issued thereon or with respect thereto;
 
(vii) all Letter-of-Credit Rights;
 
(viii) all Commercial Tort Claims;
 
(ix) all accounts (including, without limitation, health-care-insurance
receivables), chattel paper (including, without limitation, tangible chattel
paper and electronic chattel paper), instruments (including, without limitation,
promissory notes), deposit accounts, letter-of-credit rights, general
intangibles (including, without limitation, payment intangibles) and other
obligations of any kind, whether or not arising out of or in connection with the
sale or lease of goods or the rendering of services and whether or not earned by
performance, and all rights now or hereafter existing in and to all supporting
obligations and in and to all security agreements, mortgages, Liens, leases,
letters of credit and other contracts securing or otherwise relating to the
foregoing property (any and all of such accounts, chattel paper, instruments,
deposit accounts, letter-of-credit rights, general intangibles and other
obligations, to the extent not referred to in clause (i) or (ii) of this Section
3.01 and Section 2.01, being the “Receivables,” and any and all such supporting
obligations, security agreements, mortgages, Liens, leases, letters of credit
and other contracts being the “Related Contracts”);
 
 
12

--------------------------------------------------------------------------------

 
 
(x) each of the agreements to which such Grantor is now or may hereafter become
a party, in each case as such agreements may be amended, amended and restated,
supplemented or otherwise modified from time to time, including, without
limitation, (i) all rights of such Grantor to receive moneys due and to become
due thereunder or pursuant thereto, (ii) all rights of such Grantor to receive
proceeds of any insurance, indemnity, warranty or guaranty with respect thereto,
(iii) claims of such Grantor for damages arising out of or for breach of or
default thereunder and (iv) the right of such Grantor to terminate such
agreements, to perform thereunder and to compel performance and otherwise
exercise all remedies thereunder (all such Collateral being the “Agreement
Collateral”);
 
(xi) all books and records (including, without limitation, customer lists,
credit files, printouts and other computer output materials and records) of such
Grantor pertaining to any of the Collateral;
 
(xii) all General Intangibles; and
 
(xiii) all proceeds of, collateral for, income, royalties and other payments now
or hereafter due and payable with respect to, and supporting obligations
relating to, any and all of the Collateral (including, without limitation,
proceeds, collateral and Supporting Obligations that constitute property of the
types described in clauses (i) through (xii) of this Section 3.01(a)) and, to
the extent not otherwise included, all (A) payments under insurance (whether or
not the Administrative Agent is the loss payee thereof), or any indemnity,
warranty or guaranty, payable by reason of loss or damage to or otherwise with
respect to any of the foregoing Collateral, and (B) cash;
 
provided that in no event shall the Security Interest attach to, and the terms
“Collateral” and “Filing Collateral” shall not include, the following assets or
property, each being “Excluded Property”: (A) any lease, license, contract or
agreement to which a Grantor is a party or any of its rights or interests
thereunder if, to the extent and for so long as the grant of such security
interest shall constitute or result in a breach of or a default under, or to the
extent otherwise prohibited or restricted thereby (including any requirement to
obtain the consent of any governmental authority or third party), or creates an
enforceable right of termination in favor of any party (other than any Loan
Party) to, such lease, license, contract or agreement (other than to the extent
that any such term would be rendered ineffective, or is otherwise unenforceable,
pursuant to Sections 9-406, 9-407, 9-408 or 9-409 of the UCC); provided that the
Security Interest shall attach immediately to any portion of such lease,
license, contract or agreement that does not result in any such breach,
restriction, termination or default, including any Proceeds of such lease,
license, contract or agreement; (B) any governmental licenses or state or local
franchises, charters and authorizations, to the extent, and only so long as,
security interests in such licenses, franchises, charters or authorizations are
prohibited or restricted thereby; (C) any motor vehicle or other asset covered
by a certificate of title or ownership, in each case whether now owned or
hereafter acquired, the perfection of which is excluded from the UCC in the
relevant jurisdiction;
 
 
 
13

--------------------------------------------------------------------------------

 
 
(D) any asset owned by any Grantor that is subject to a Lien of the type
permitted by Section 6.02(iv) of the Credit Agreement or a Lien permitted by
Section 6.02(xi) of the Credit Agreement, in each case if, to the extent and for
so long as the grant of a Lien thereon hereunder to secure the Secured
Obligations constitutes a breach of or a default under, or to the extent
otherwise prohibited or restricted thereby (including any requirement to obtain
the consent of any governmental authority or third party), or creates a right of
termination in favor of any party (other than any Loan Party) to, any agreement
pursuant to which such Lien has been created; provided that the Security
Interest shall attach immediately to any such asset (x) at the time the
provision of such agreement containing such restriction ceases to be in effect
and (y) to the extent any such breach, restriction or default is not rendered
ineffective by, or is otherwise unenforceable pursuant to the UCC or any other
applicable Requirement of Law; (E) any asset owned by any Grantor with respect
to which the Borrower has reasonably determined, the creation of such security
interest in such asset hereunder would result in material adverse Tax
consequences to Holdings and its Affiliates; (F) any asset owned by any Grantor
if, to the extent and for so long as the grant of such security interest in such
asset shall be prohibited by any applicable Requirements of Law or to the extent
otherwise restricted thereby (including any requirement to obtain the consent of
any governmental authority other than any filings, recordings or registrations
in order to perfect such security interest) (other than to the extent that any
such prohibition or restriction would be rendered ineffective pursuant to the
UCC or any other applicable Requirements of Law); provided that the Security
Interest shall attach immediately to such asset at such time as such prohibition
or restriction ceases to be in effect; (G) any asset owned by any Grantor that
the Borrower and the Administrative Agent shall have agreed in writing to
exclude from being Filing Collateral on account of the cost of creating a
security interest in such asset hereunder (including any material adverse Tax
consequences to Holdings and its Affiliates resulting therefrom) being excessive
in view of the benefits to be obtained by the Secured Parties therefrom; (H) any
intent-to-use trademark applications filed in the United States Patent and
Trademark Office to the extent that, and solely during the period in which the
grant of a security interest therein would impair the validity or enforceability
of such intent-to-use trademark applications under applicable Requirements of
Law; and (I) the Excluded Equity Interests (it being understood that, to the
extent the Security Interest shall not have attached to any such asset as a
result of clauses (A) through (I) above, the term “Filing Collateral” shall not
include any such asset); provided, however, that “Filing Collateral” shall
include all Proceeds, substitutions or replacements of any and all of the
foregoing (unless such Proceeds, substitutions or replacements would constitute
property referred to in clauses (A) through (I)) and shall include all stock and
other equity interests described on Schedule I hereto.
 
(b) Each Grantor hereby irrevocably authorizes the Administrative Agent for the
benefit of the Secured Parties at any time and from time to time to file in any
relevant jurisdiction any financing statements (including UCC fixture filings)
with respect to the Collateral or any part thereof and amendments thereto that
(i) describe the collateral covered thereby in any manner that the
Administrative Agent reasonably determines is necessary or advisable to ensure
the perfection of the security interest in the Collateral granted under this
Agreement, including indicating the Collateral as “all assets of the debtor,
whether now owned or existing or hereafter acquired or arising”, “all personal
property of the debtor, whether now owned or existing or hereafter acquired or
arising” or words of similar effect, and (ii) contain the information required
by Article 9 of the UCC or the analogous legislation of each applicable
jurisdiction for the filing of any financing statement or amendment, including
(A) whether such Grantor is an organization, the type of organization and any
organizational identification number issued to such Grantor and (B) in the case
of a financing statement filed as a fixture filing, a sufficient description of
the real property to which such Filing Collateral relates.  Each Grantor agrees
to provide such information to the Administrative Agent promptly upon request.
 
 
14

--------------------------------------------------------------------------------

 
 
The Administrative Agent is further authorized to file with the United States
Patent and Trademark Office or United States Copyright Office (or any successor
office) such documents (substantially in the form of Exhibit II, III or IV, as
applicable) as may be reasonably necessary or advisable for the purpose of
perfecting, confirming, continuing, enforcing or protecting the Security
Interest in Filing Collateral consisting of Patents, Trademarks or Copyrights
granted by each Grantor and naming any Grantor or the Grantors as debtors and
the Administrative Agent as secured party.
 
Notwithstanding anything to the contrary contained in the foregoing, no Grantor
shall be required to (x) take any action in any jurisdiction (other than in the
United States of America, any state thereof and the District of Columbia) to
perfect any security interest in Equity Interests of Foreign Subsidiaries or (y)
perfect the security interest in the following other than by the filing of a UCC
financing statement: (1) crops or farm products, (2) Equipment and Fixtures, (3)
leasehold interests, (4) Assigned Agreements and (5) Letter-of-Credit Rights.
 
(c) The Security Interest and the security interest granted pursuant to
Article II are granted as security only and shall not subject the Administrative
Agent or any other Secured Party to, or in any way alter or modify, any
obligation or liability of any Grantor with respect to or arising out of the
Collateral.
 
SECTION 3.02. Representations and Warranties.  The Grantors jointly and
severally represent and warrant to the Administrative Agent, for the benefit of
the Secured Parties, that:
 
(a) Each Grantor has good and valid rights in and title to the Filing Collateral
with respect to which it has purported to grant a Security Interest hereunder,
except for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or as proposed to be conducted or to
utilize such properties for their intended purposes, in each case except where
the failure to do so could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, and has full power and authority to
grant to the Administrative Agent, for the benefit of the Secured Parties, the
Security Interest in such Filing Collateral pursuant hereto and to execute,
deliver and perform its obligations in accordance with the terms of this
Agreement, without the consent or approval of any other Person other than any
consent or approval that has been obtained and except to the extent that failure
to obtain or make such consent or approval, as the case may be, individually or
in aggregate, could not reasonably be expected to have a Material Adverse
Effect.
 
(b) The Perfection Certificate has been duly prepared, completed and executed
and the information set forth therein, including the exact legal name and
jurisdiction of organization of each Grantor, is correct and complete in all
material respects as of the Effective Date and each date of delivery of a
Perfection Certificate supplement pursuant to Section 5.03 of the Credit
Agreement.  The Security Interest constitutes (i) a legal and valid security
interest in all the Filing Collateral securing the payment and performance of
the Secured Obligations and (ii) subject to the filings described in
paragraph (b) of this Section 3.02, a perfected security interest in all Filing
Collateral in which a security interest may be perfected by filing, recording or
registering a financing statement or analogous document in the United States
pursuant to the UCC.  The Security Interest is and shall be prior to any other
Lien on any of the Filing Collateral, other than Liens expressly permitted
pursuant to Section 6.02 of the Credit Agreement.
 
 
15

--------------------------------------------------------------------------------

 
 
(c) The Filing Collateral is owned by the Grantors free and clear of any Lien,
except for Liens expressly permitted pursuant to Section 6.02 of the Credit
Agreement.  None of the Grantors has filed or consented to the filing of (i) any
financing statement or analogous document under the Uniform Commercial Code or
any other applicable laws covering any Filing Collateral or (ii) any assignment
in which any Grantor assigns any Filing Collateral or any security agreement or
similar instrument covering any Filing Collateral with the United States Patent
and Trademark Office or the United States Copyright Office, except, in each
case, for Liens expressly permitted pursuant to Section 6.02 of the Credit
Agreement.
 
(d) Except as could not reasonably be expected to have a Material Adverse Effect
and solely with respect to IP Collateral consisting of registered or applied for
Patents, Trademarks and Copyrights:
 
(i) such Grantor is the exclusive owner of all right, title and interest in and
to such IP Collateral, and is entitled to use all such IP Collateral subject
only to the terms of the IP Agreements;
 
(ii) such Grantor has made or performed all filings, recordings and other acts
and has paid all required fees and Taxes to maintain and protect its interest in
each and every item of such IP Collateral in full force and effect, and to
protect and maintain its interest therein including, without limitation,
recordations of any of its interests in the Patents and Trademarks with the U.S.
Patent and Trademark Office and in corresponding national and international
patent offices, and recordation of any of its interests in the Copyrights with
the U.S. Copyright Office and in corresponding national and international
copyright offices; and
 
(iii) such Grantor is in the possession, custody or control of all software and
equipment used in such Grantor’s business.
 
SECTION 3.03. Covenants.  (a)  Each Grantor shall, at its own expense, take any
and all commercially reasonable actions necessary to defend title to the Filing
Collateral against all Persons, except with respect to Filing Collateral that
such Grantor determines in its reasonable business judgment is no longer
necessary or beneficial to the conduct of such Grantor’s business and except in
the case of any Lien permitted under Section 6.02 of the Credit Agreement, and
to defend the Security Interest of the Administrative Agent in the Filing
Collateral and the priority thereof against any Lien not permitted pursuant to
Section 6.02 of the Credit Agreement, subject to the rights of such Grantor
under Section 9.15 of the Credit Agreement and corresponding provisions of the
Security Documents to obtain a release of the Liens created under the Security
Documents.
 
 
16

--------------------------------------------------------------------------------

 
 
(b) Subject to the limitations and exceptions set forth herein and in the other
Loan Documents, each Grantor agrees, at its own expense, to execute,
acknowledge, deliver and cause to be duly filed all such further instruments and
documents and take all such actions as the Administrative Agent may from time to
time reasonably request to better assure, preserve, protect and perfect the
Security Interest and the rights and remedies created hereby to the extent
required as described in the definition of “Collateral and Guarantee
Requirements” in Section 1.01 of the Credit Agreement, including the payment of
any fees and Taxes required in connection with the execution and delivery of
this Agreement, the granting of the Security Interest and the filing of any
financing statements (including UCC fixture filings) or other documents in
connection herewith or therewith.  If any amount payable under or in connection
with any of the Filing Collateral shall be or become evidenced by any promissory
note (which may be a global note) or other instrument (other than any promissory
note or other instrument in an aggregate principal amount of less than
$5,000,000 owed to the applicable Grantor by any Person), such note or
instrument shall be promptly pledged and delivered to the Administrative Agent,
for the benefit of the Secured Parties, together with an undated instrument of
transfer duly executed in blank and in a manner reasonably satisfactory to the
Administrative Agent.
 
(c) At its option, upon the occurrence and during the continuance of an Event of
Default and after notice to the Borrower of its intent to exercise such rights,
the Administrative Agent may discharge past due Taxes, assessments, charges,
fees, Liens, security interests or other encumbrances at any time levied or
placed on the Filing Collateral and not permitted pursuant to Section 6.02 of
the Credit Agreement, and may pay for the maintenance and preservation of the
Filing Collateral to the extent any Grantor fails to do so as required by the
Credit Agreement, this Agreement or any other Loan Document and within a
reasonable period of time after the Administrative Agent has requested that it
do so, and each Grantor jointly and severally agrees to reimburse the
Administrative Agent, promptly after written demand, for any reasonable payment
made or any reasonable expense incurred by the Administrative Agent pursuant to
the foregoing authorization; provided that nothing in this paragraph shall be
interpreted as excusing any Grantor from the performance of, or imposing any
obligation on the Administrative Agent or any Secured Party to cure or perform,
any covenants or other promises of any Grantor with respect to Taxes,
assessments, charges, fees, Liens, security interests or other encumbrances and
maintenance as set forth herein or in the other Loan Documents.
 
(d) Each Grantor shall remain liable, as between such Grantor and the relevant
counterparty under each contract, agreement or instrument relating to the Filing
Collateral, to observe and perform all the conditions and obligations to be
observed and performed by it under such contract, agreement or instrument, all
in accordance with the terms and conditions thereof, and each Grantor jointly
and severally agrees to indemnify and hold harmless the Administrative Agent and
the other Secured Parties from and against any and all liability for such
performance (except liabilities resulting from gross negligence or willful
misconduct of the Administrative Agent, as determined by a court of competent
jurisdiction in a final and non-appealable judgment).
 
 
 
17

--------------------------------------------------------------------------------

 
 
(e) Each Grantor irrevocably makes, constitutes and appoints the Administrative
Agent (and all officers, employees or agents designated by the Administrative
Agent) as such Grantor’s true and lawful agent (and attorney-in-fact) for the
purpose, upon the occurrence and during the continuance of an Event of Default
and after notice to the Borrower of its intent to exercise such rights, of
making, settling and adjusting claims in respect of Filing Collateral under
policies of insurance, endorsing the name of such Grantor on any check, draft,
instrument or other item of payment for the proceeds of such policies of
insurance and for making all determinations and decisions with respect
thereto.  In the event that any Grantor at any time or times shall fail to
obtain or maintain any of the policies of insurance required pursuant to the
Credit Agreement or to pay any premium in whole or part relating thereto, the
Administrative Agent may, upon the occurrence and during the continuance of an
Event of Default and upon providing notice to the applicable Grantor, without
waiving or releasing any obligation or liability of the Grantors hereunder or
any Default or Event of Default, in its sole discretion, obtain and maintain
such policies of insurance and pay such premium and take any other actions with
respect thereto as the Administrative Agent reasonably deems advisable.  All
sums disbursed by the Administrative Agent in connection with this paragraph,
including reasonable out-of-pocket attorneys’ fees, court costs, expenses and
other charges relating thereto, shall be payable, promptly upon receipt of
written demand, by the Grantors to the Administrative Agent and shall be
additional Secured Obligations secured hereby.
 
SECTION 3.04. Other Actions.  In order to further insure the attachment,
perfection and priority of, and the ability of the Administrative Agent to
enforce, the Security Interest, each Grantor agrees, in each case at such
Grantor’s own expense, to take the following actions with respect to the
following Filing Collateral:
 
(a) Instruments.  If any Grantor shall at any time hold or acquire any
Instruments constituting Collateral (other than Instruments with a face amount
of less than $5,000,000 and other than checks to be deposited in the ordinary
course of business), such Grantor shall promptly endorse, assign and deliver the
same to the Administrative Agent, accompanied by such undated instruments of
transfer or assignment duly executed in blank as the Administrative Agent may
from time to time reasonably request.
 
(b) Investment Property.
 
(i) Except to the extent otherwise provided in Article II, if any Grantor shall
at any time hold or acquire any certificated securities included in the
definition of “Pledged Securities”, such Grantor shall forthwith endorse, assign
and deliver the same to the Administrative Agent, accompanied by such undated
instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.
 
(ii) No Grantor shall amend, or permit to be amended, the limited liability
company agreement (or operating agreement or similar agreement) or partnership
agreement of any Subsidiary of any Loan Party whose Equity Interests are, or are
required to be, Collateral in a manner to cause such Equity Interests to
constitute a security under Section 8-103 of the UCC or the corresponding code
or statute of any other applicable jurisdiction unless such Grantor shall have
first delivered 30 days written notice to the Administrative Agent (or such
shorter time as may be agreed by the Administrative Agent) and shall have taken
all actions contemplated hereby and as otherwise reasonably required by the
Administrative Agent to maintain the security interest of the Administrative
Agent therein as a valid, perfected, first priority security interest.
 
 
18

--------------------------------------------------------------------------------

 
 
(iii) Subject to Section 3.04(b)(ii), if any security of a domestic issuer now
or hereafter acquired by any Grantor is an uncertificated security and is issued
to such Grantor or its nominee directly by the issuer thereof, (x) upon the
Administrative Agent’s reasonable request and (y) upon the occurrence and during
the continuance of an Event of Default, such Grantor shall promptly notify the
Administrative Agent of such uncertificated securities and pursuant to an
agreement in form and substance reasonably satisfactory to the Administrative
Agent, either (A) cause the issuer to agree to comply with instructions from the
Administrative Agent as to such security, without further consent of any Grantor
or such nominee, or (B) cause the issuer to register the Administrative Agent as
the registered owner of such security.
 
(c) Control Accounts.  Upon the occurrence and during the continuation of an
Event to Default, upon the request of the Administrative Agent, each Grantor
shall promptly cause all Deposit Accounts other than Excluded Accounts to be
Control Accounts.
 
SECTION 3.05. Covenants Regarding Patent, Trademark and Copyright
Collateral.  (a)  Except as permitted by the Credit Agreement or to the extent
failure so to act could not reasonably be expected to have a Material Adverse
Effect, with respect to registration or pending application of each item of its
Intellectual Property for which such Grantor has standing to do so, each Grantor
agrees (i) to maintain the validity and enforceability of any registered
Intellectual Property (or applications therefor) and to maintain such
registrations and applications of Intellectual Property in full force and effect
and (ii) to pursue the registration and maintenance of each Patent, Trademark or
Copyright registration or application, now or hereafter included in the
Intellectual Property of such Grantor, including the payment of required fees
and Taxes, the filing of responses to office actions issued by the U.S. Patent
and Trademark Office, the U.S. Copyright Office or other governmental
authorities, the filing of applications for renewal or extension, the filing of
affidavits under Sections 8 and 15 of the U.S. Trademark Act, the filing of
divisional, continuation, continuation-in-part, reissue and renewal applications
or extensions, the payment of maintenance fees and the participation in
interference, reexamination, opposition, cancellation, infringement and
misappropriation proceedings.
 
(b) Except as permitted by the Credit Agreement or as could not reasonably be
expected to have a Material Adverse Effect, no Grantor shall do or permit any
act or knowingly omit to do any act whereby any of its Intellectual Property may
lapse, be terminated, or become invalid or unenforceable or placed in the public
domain (or in case of a trade secret, lose its competitive value).
 
(c) Except as permitted by the Credit Agreement or where failure to do so could
not reasonably be expected to have a Material Adverse Effect, each Grantor shall
take all steps to preserve and protect each item of its Intellectual Property,
including maintaining the quality of any and all products or services used or
provided in connection with any of the Trademarks, consistent with the quality
of the products and services as of the date hereof, and taking all steps
necessary to ensure that all licensed users of any of the Trademarks abide by
the applicable license’s terms with respect to the standards of quality.
 
 
19

--------------------------------------------------------------------------------

 
 
(d) Each Grantor agrees that, should it obtain an ownership or other interest in
any Intellectual Property after the Effective Date (“After-Acquired Intellectual
Property”), (i) the provisions of this Agreement shall automatically apply
thereto and (ii) any such After-Acquired Intellectual Property and, in the case
of Trademarks, the goodwill symbolized thereby, shall automatically become
Intellectual Property subject to the terms and conditions of this Agreement.
 
(e) With respect to any such After-Acquired Intellectual Property, at the time
of delivering a certificate pursuant Section 5.03(b) of the Credit Agreement in
connection with the financial statements delivered pursuant to Section 5.01(b)
of the Credit Agreement, each Grantor shall deliver to the Administrative Agent,
(i) a Perfection Certificate supplement setting forth the information required
by Section 7 of the Perfection Certificate with respect to such After-Acquired
Intellectual Property and (ii) within thirty (30) days of delivering such
Perfection Certificate supplement, to the extent applicable and requested by the
Administrative Agent, a Copyright Security Agreement, Patent Security Agreement
and/or Trademark Security Agreement (or in each case a supplement thereto in
form and substance reasonably acceptable to the Administrative Agent (an “IP
Security Agreement Supplement”)), as applicable, to be recorded with the U.S.
Patent and Trademark Office and/or the U.S. Copyright Office.
 
(f) Nothing in this Agreement shall prevent any Grantor from disposing of,
discontinuing the use or maintenance of, failing to pursue or otherwise allowing
to lapse, terminate or put into the public domain any of its Intellectual
Property to the extent permitted by the Credit Agreement if such Grantor
determines in its reasonable business judgment that such discontinuance is
desirable in the conduct of its business.
 
ARTICLE IV

 
Remedies
 
SECTION 4.01. Remedies upon Default.  Upon the occurrence and during the
continuance of an Event of Default, each Grantor agrees to deliver, on demand,
each item of Collateral to the Administrative Agent or any Person designated by
the Administrative Agent, and it is agreed that the Administrative Agent shall
have the right to take any of or all the following actions at the same or
different times:  (a) with respect to any Filing Collateral consisting of
Intellectual Property, on demand, to cause the Security Interest to become an
assignment, transfer and conveyance of any of or all such Filing Collateral by
the applicable Grantors to the Administrative Agent, for the benefit of the
Secured Parties, or to license or sublicense, whether on an exclusive or
nonexclusive basis, any such Filing Collateral throughout the world on such
terms and conditions and in such manner as the Administrative Agent shall
determine (other than in violation of any then-existing licensing arrangements
to the extent that waivers cannot be obtained), (b) with or without legal
process and with or without prior notice or demand for performance, to take
possession of the Filing Collateral and the Pledged Collateral and without
liability for trespass to enter any premises where the Filing Collateral or the
Pledged Collateral may be located for the purpose of taking possession of or
removing the Filing Collateral and the Pledged Collateral and, (c) generally, to
exercise any and all rights afforded to a secured party under the Uniform
Commercial Code or other applicable law.  Without limiting the generality of the
 
 
 
20

--------------------------------------------------------------------------------

 
 
foregoing, each Grantor agrees that the Administrative Agent shall have the
right, subject to the mandatory requirements of applicable law and the notice
requirements described below, to sell or otherwise dispose of all or any part of
the Collateral at a public or private sale or at any broker’s board or on any
securities exchange, for cash, upon credit or for future delivery as the
Administrative Agent shall deem appropriate.  The Administrative Agent shall be
authorized at any such sale of securities (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers to Persons who will represent and
agree that they are purchasing the Collateral for their own account for
investment and not with a view to the distribution or sale thereof, and upon
consummation of any such sale the Administrative Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each such purchaser at any sale of Collateral shall hold
the property sold absolutely free from any claim or right on the part of any
Grantor, and each Grantor hereby waives (to the extent permitted by law) all
rights of redemption, stay and appraisal that such Grantor now has or may at any
time in the future have under any rule of law or statute now existing or
hereafter enacted.
 
The Administrative Agent shall give the applicable Grantors no less than 10
days’ written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral or portion thereof, will first be
offered for sale at such board or exchange.  Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale.  At any such sale, the Collateral, or portion thereof, to be sold may be
sold in one lot as an entirety or in separate parcels, as the Administrative
Agent may (in its sole and absolute discretion) determine.  The Administrative
Agent shall not be obligated to make any sale of any Collateral if it shall
determine not to do so, regardless of the fact that notice of sale of such
Collateral shall have been given.  The Administrative Agent may, without notice
or publication, adjourn any public or private sale or cause the same to be
adjourned from time to time by announcement at the time and place fixed for
sale, and such sale may, without further notice, be made at the time and place
to which the same was so adjourned.  In case any sale of all or any part of the
Collateral is made on credit or for future delivery, the Collateral so sold may
be retained by the Administrative Agent until the sale price is paid by the
purchaser or purchasers thereof, but the Administrative Agent and the other
Secured Parties shall not incur any liability in case any such purchaser or
purchasers shall fail to take up and pay for the Collateral so sold and, in case
of any such failure, such Collateral may be sold again upon like notice.  At any
public (or, to the extent permitted by law, private) sale made pursuant to this
Agreement, any Secured Party may bid for or purchase, free (to the extent
permitted by law) from any right of redemption, stay, valuation or appraisal on
the part of any Grantor (all said rights being also hereby waived and released
to the extent permitted by law), the Collateral or any part thereof offered for
sale and may make payment on account thereof by using any claim then due and
payable to such Secured Party from any Grantor as a credit against the purchase
price, and such Secured Party may, upon compliance with the terms of sale, hold,
retain and dispose of such property without further accountability to any
Grantor therefor.  For purposes hereof, a written agreement to purchase the
Collateral or any portion thereof shall be treated as a sale thereof; the
Administrative Agent shall be free to carry out such sale pursuant to such
agreement and no Grantor shall be entitled to the return of the Collateral or
any portion thereof subject thereto, notwithstanding the fact that after the
Administrative Agent shall have entered into such an agreement all Events of
Default shall have been remedied and the Secured Obligations paid in full;
provided, that the proceeds thereof not utilized to pay the Secured Obligations
shall be returned to the Borrower in accordance with Section 4.02.  As an
alternative to exercising the power of sale herein conferred upon it, the
Administrative Agent may proceed by a suit or suits at law or in equity to
foreclose this Agreement and to sell the Collateral or any portion thereof
pursuant to a judgment or decree of a court or courts having competent
jurisdiction or pursuant to a proceeding by a court-appointed receiver.  Any
sale pursuant to the provisions of this Section 4.01 shall be deemed to conform
to the commercially reasonable standards as provided in Section 9-610(b) of the
New York UCC or its equivalent in other jurisdictions.
 
 
21

--------------------------------------------------------------------------------

 
 
SECTION 4.02. Application of Proceeds.  The Administrative Agent shall apply the
proceeds of any collection or sale of Collateral, including any Collateral
consisting of cash, as follows:
 
FIRST, to the payment of all costs and expenses incurred by the Administrative
Agent in connection with such collection or sale or otherwise in connection with
this Agreement, any other Loan Document or any of the Secured Obligations,
including all court costs and the reasonable fees and expenses of its agents and
legal counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Grantor and any
other costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document;
 
SECOND, to payment of that portion of the Secured Obligations constituting
indemnities and other amounts (other than principal, interest and fees) due and
payable to the Lenders and the Issuing Banks (including fees, charges and
disbursements of counsel to the respective Lenders and the Issuing Bank) arising
under the Loan Documents, ratably among them in proportion to the respective
amounts described in this clause SECOND payable to them;
 
THIRD, to payment of that portion of the Secured Obligations constituting
accrued and unpaid fees and interest on the Loans, LC Disbursements and other
Secured Obligations arising under the Loan Documents, ratably among the Lenders
and the Issuing Banks in proportion to the respective amounts described in this
clause THIRD payable to them;
 
FOURTH,  ratably to (i) payment of that portion of the Secured Obligations
constituting unpaid principal of the Loans, LC Disbursements and Secured
Obligations then owing under Secured Swap Obligations and Secured Cash
Management Obligations, ratably among the Lenders, the Issuing Banks, and the
holders of such Secured Swap Obligations and Secured Cash Management Obligations
and (ii) to the Administrative Agent for the account of the Issuing Banks, to
cash collateralize that portion of the aggregate LC Exposure comprised of the
aggregate undrawn amount of Letters of Credit, in each case in proportion to the
respective amounts described in this clause FOURTH held by them; and
 
 
22

--------------------------------------------------------------------------------

 
 
FIFTH, to the Grantors, their successors or assigns, or as a court of competent
jurisdiction may otherwise direct.
 
The Administrative Agent shall have absolute discretion as to the time of
application of any such proceeds, moneys or balances in accordance with this
Agreement.  Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the Administrative Agent or of the officer making the sale shall
be a sufficient discharge to the purchaser or purchasers of the Collateral so
sold and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Administrative
Agent or such officer or be answerable in any way for the misapplication
thereof.  The Administrative Agent shall have no liability to any of the Secured
Parties for actions taken in reliance on information supplied to it as to the
amounts of unpaid principal and interest and other amounts outstanding with
respect to the Secured Obligations.
 
SECTION 4.03. Grant of License to Use Intellectual Property.  For the purpose of
enabling the Administrative Agent to exercise rights and remedies under this
Agreement, each Grantor shall, upon request by the Administrative Agent solely
during the continuance of an Event of Default, grant to the Administrative Agent
an irrevocable, nonexclusive license (exercisable without payment of royalty or
other compensation to the Grantors) to use, license or sublicense any of the IP
Collateral now owned or hereafter acquired by such Grantor, and wherever the
same may be located, and including in such license reasonable access to all
media in which any of the licensed items may be recorded or stored and to all
computer software and programs used for the compilation or printout thereof to
the extent that such non-exclusive license (a) does not violate the express
terms of any agreement between a Grantor and a third party governing the
applicable Grantor’s use of such Collateral consisting of Intellectual Property,
or gives such third party any right of acceleration, modification or
cancellation therein and (b) is not prohibited by any Requirements of Law;
provided that such licenses to be granted hereunder with respect to Trademarks
shall be subject to the maintenance of quality standards with respect to the
goods and services on which such Trademarks are used sufficient to preserve the
validity of such Trademarks.  The use of such license by the Administrative
Agent may be exercised, at the option of the Administrative Agent, during the
continuation of an Event of Default; provided further that any license,
sublicense or other transaction entered into by the Administrative Agent in
accordance herewith shall be binding upon the Grantors notwithstanding any
subsequent cure of an Event of Default.
 
SECTION 4.04. Securities Act.  In view of the position of the Grantors in
relation to the Pledged Collateral, or because of other current or future
circumstances, a question may arise under the Securities Act of 1933, as now or
hereafter in effect, or any similar statute hereafter enacted analogous in
purpose or effect (such Act and any such similar statute as from time to time in
effect being called the “Federal Securities Laws”) with respect to any
disposition of the Pledged Collateral permitted hereunder.  Each Grantor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which any subsequent
transferee of any Pledged Collateral could dispose of the same.  Similarly,
there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral
 
 
 
23

--------------------------------------------------------------------------------

 
 
under applicable blue sky or other state securities laws or similar laws
analogous in purpose or effect.  Each Grantor recognizes that in light of such
restrictions and limitations the Administrative Agent may, with respect to any
sale of the Pledged Collateral, limit the purchasers to those who will agree,
among other things, to acquire such Pledged Collateral for their own account,
for investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that in light of such restrictions and
limitations, the Administrative Agent, in its sole and absolute discretion,
(a) may proceed to make such a sale whether or not a registration statement for
the purpose of registering such Pledged Collateral or part thereof shall have
been filed under the Federal Securities Laws to the extent the Administrative
Agent has determined that such a registration is not required by any Requirement
of Law and (b) may approach and negotiate with a limited number of potential
purchasers (including a single potential purchaser) to effect such sale.  Each
Grantor acknowledges and agrees that any such sale might result in prices and
other terms less favorable to the seller than if such sale were a public sale
without such restrictions.  In the event of any such sale, the Administrative
Agent and the other Secured Parties shall incur no responsibility or liability
for selling all or any part of the Pledged Collateral at a price that the
Administrative Agent, in its sole and absolute discretion, may in good faith
deem reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might have been realized if the sale were deferred
until after registration as aforesaid or if more than a limited number of
purchasers (or a single purchaser) were approached.  The provisions of this
Section 4.04 will apply notwithstanding the existence of a public or private
market upon which the quotations or sales prices may exceed substantially the
price at which the Administrative Agent sells.
 
 
ARTICLE V

 
Miscellaneous
 
SECTION 5.01. Notices.  All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Credit Agreement.
 
SECTION 5.02. Waivers; Amendment.  (a)  No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right or
power hereunder or under any other Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right or power, or
any abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.  The rights and remedies of the Administrative Agent, the
Issuing Banks and the Lenders hereunder and under the other Loan Documents are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have.  No waiver of any provision of this Agreement or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section 5.02, and then such
waiver or consent shall be effective only in the specific instance and for the
purpose for which given.  Without limiting the generality of the foregoing, the
making of a Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time.  No notice or demand on any Loan Party in any case shall entitle any
Loan Party to any other or further notice or demand in similar or other
circumstances.
 
 
24

--------------------------------------------------------------------------------

 
 
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Administrative Agent and the Grantor or Grantors with respect to which
such waiver, amendment or modification is to apply, subject to any consent
required in accordance with Section 9.02 of the Credit Agreement; provided that
the Administrative Agent may, without the consent of any Secured Party, consent
to a departure by any Grantor from any covenant of such Grantor set forth herein
to the extent such departure is consistent with the authority of the
Administrative Agent set forth in the definition of the term “Collateral and
Guarantee Requirement” in the Credit Agreement or Section 9.02 of the Credit
Agreement.
 
SECTION 5.03. Administrative Agent’s Fees and Expenses;
Indemnification.  (a)  Each Grantor, jointly with the other Grantors and
severally, agrees to reimburse the Administrative Agent for its fees and
expenses incurred hereunder as provided in Section 9.03(a) of the Credit
Agreement; provided that each reference therein to the “Borrower” shall be
deemed to be a reference to “each Grantor.”
 
(b) To the fullest extent permitted by applicable law, no Grantor shall assert,
and each Grantor hereby waives, any claim against any Indemnitee (i) for any
direct or actual damages arising from the use by unintended recipients of
information or other materials distributed to such unintended recipients by such
Indemnitee through telecommunications, electronic or other information
transmission systems (including the Internet) in connection with this Agreement
or the other Loan Documents or the transactions contemplated hereby or thereby;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such actual or direct damages are determined by a court of
competent jurisdiction in a final and non-appealable judgment to have resulted
from the gross negligence, bad faith or willful misconduct of, or a material
breach of the Loan Documents by such Indemnitee or its Related Parties (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment) or (ii) on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement or any
Loan Document or any agreement or instrument contemplated hereby or thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds
thereof.  In addition, no Grantor shall be liable to an Indemnitee for any
indirect, special, consequential or punitive damages, without limitation of such
Grantor’s indemnification obligations hereunder and under the other Loan
Documents.
 
(c) The provisions of this Section 5.03 shall remain operative and in full force
and effect regardless of the termination of this Agreement or any other Loan
Document, the consummation of the transactions contemplated hereby or thereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document, or any investigation made by or on behalf of any Secured
Party.  Notwithstanding the foregoing or anything else to the contrary set forth
in this Agreement, no Terminated Letter of Credit Obligation (as defined in the
Guarantee Agreement) shall be a Secured Obligation hereunder or under any other
Loan Document.  All amounts due under this Section shall be payable not later
than 10 Business Days after written demand therefor; provided, however, any
Indemnitee shall promptly refund an indemnification payment received hereunder
to the extent that there is a final judicial determination that such Indemnitee
was not entitled to indemnification with respect to such payment pursuant to
this Section 5.03.  Any such amounts payable as provided hereunder shall be
additional Secured Obligations.
 
 
25

--------------------------------------------------------------------------------

 
 
SECTION 5.04. Successors and Assigns.  Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of any Grantor or the Administrative Agent that are
contained in this Agreement shall bind and inure to the benefit of their
respective successors and assigns.
 
SECTION 5.05. Survival of Agreement.  All covenants, agreements, representations
and warranties made by the Loan Parties in this Agreement or any other Loan
Document and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the Secured Parties and shall survive the
execution and delivery of the Loan Documents and the making of any Loans and
issuance of any Letters of Credit, regardless of any investigation made by or on
behalf of any Secured Party and notwithstanding that the Administrative Agent,
any Issuing Bank, any Lender or any other Secured Party may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended under the Credit Agreement or any other Loan Document and,
subject to Section 5.13(b), shall continue in full force and effect until such
time as (a) all the Secured Obligations (including LC Disbursements, if any
(other than in respect of any Terminated Letter of Credit Obligation (as defined
in the Guarantee Agreement)), but excluding (x) contingent obligations for
indemnification, expense reimbursement, Tax gross-up or yield protection as to
which no claim has been made and (y) Secured Cash Management Obligations and
Secured Swap Obligations as to which arrangements reasonably satisfactory to the
applicable Secured Party have been made), have been paid in full in cash, (b)
all Commitments have terminated or expired and (c) the LC Exposure has been
reduced to zero (other than  any Terminated Letter of Credit Obligation) and the
Issuing Banks have no further obligation to issue or amend Letters of Credit
under the Credit Agreement.
 
SECTION 5.06. Counterparts; Effectiveness; Several Agreement.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original but all of which when
taken together shall constitute a single contract.  Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be effective as delivery of a manually signed counterpart of this
Agreement.  This Agreement shall become effective as to any Grantor when a
counterpart hereof executed on behalf of such Grantor shall have been delivered
to the Administrative Agent and a counterpart hereof shall have been executed on
behalf of the Administrative Agent, and thereafter shall be binding upon such
Grantor and the Administrative Agent and their respective permitted successors
and assigns, and shall inure to the benefit of such Grantor, the Administrative
Agent and the other Secured Parties and their respective successors and assigns,
except that no Grantor shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein (and any such assignment or
transfer shall be void) except as expressly provided in this Agreement and the
Credit Agreement.  This Agreement shall be construed as a separate agreement
with respect to each Grantor and may be amended, modified, supplemented, waived
or released with respect to any Grantor without the approval of any other
Grantor and without affecting the obligations of any other Grantor hereunder.
 
 
26

--------------------------------------------------------------------------------

 
 
SECTION 5.07. Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
 
SECTION 5.08. Right of Set-Off.  If an Event of Default shall have occurred and
be continuing, the Administrative Agent, each Lender, each Issuing Bank and each
of their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) at any time held and other obligations (in whatever currency) at any
time owing by the Administrative Agent, such Lender, any such Issuing Bank or
any such Affiliate to or for the credit or the account of any Grantor against
any of and all the obligations of such Grantor then due and owing under this
Agreement held by the Administrative Agent, such Lender or such Issuing Bank,
irrespective of whether or not the Administrative Agent, such Lender or such
Issuing Bank shall have made any demand under this Agreement and although (i)
such obligations may be contingent or unmatured and (ii) such obligations are
owed to a branch or office of the Administrative Agent, such Lender or such
Issuing Bank different from the branch or office holding such deposit or
obligated on such Indebtedness; provided that in the event that any Defaulting
Lender shall exercise any such right of setoff, (x) all amounts so set off shall
be paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 of the Credit Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative Agent
and the Lenders and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Secured
Obligations owing to such Defaulting Lender as to which it exercised such right
of setoff.  The Administrative Agent, the applicable Lender and the applicable
Issuing Bank shall notify the Borrower (on behalf of the applicable Grantor) and
the Administrative Agent of such setoff and application; provided that any
failure to give or any delay in giving such notice shall not affect the validity
of any such setoff and application under this Section.  The rights of the
Administrative Agent, each Lender, each Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that the Administrative Agent, such Lender,
such Issuing Bank and their respective Affiliates may have.
 
SECTION 5.09. Governing Law; Jurisdiction; Consent to Service of Process;
Appointment of Service of Process Agent.  (a)  This Agreement shall be construed
in accordance with and governed by the laws of the State of New York.
 
(b) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such New
York State or, to the extent permitted by law, in such Federal court.  Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in any Loan Document
shall affect any right that the Administrative Agent, any Issuing Bank or any
Lender may otherwise have to bring any action or proceeding relating to any Loan
Document against any Grantor or its properties in the courts of any
jurisdiction.
 
 
27

--------------------------------------------------------------------------------

 
 
(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section.  Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.
 
(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 5.01.  Nothing in any Loan Document
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
 
(e) Each Grantor hereby irrevocably designates, appoints and empowers the
Borrower as its designee, appointee and agent to receive, accept and acknowledge
for and on its behalf, and in respect of its property, service of any and all
legal process, summons, notices and documents that may be served in any such
action or proceeding.
 
SECTION 5.10. WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
 
SECTION 5.11. Headings.  Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
 
SECTION 5.12. Security Interest Absolute.  All rights of the Administrative
Agent hereunder, the Security Interest, the grant of a security interest in the
Pledged Collateral and all obligations of each Grantor hereunder shall be
absolute and unconditional irrespective of (a) any lack of validity or
enforceability of the Credit Agreement, any other Loan Document, any agreement
with respect to any of the Secured Obligations or any other agreement or
instrument relating to any of the foregoing, (b) any change in the time, manner
or place of payment of, or in any other term of, all or any of the Secured
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee securing or guaranteeing all or any of the Secured
Obligations or (d)  subject only to termination of a Grantor’s obligations
hereunder in accordance with the terms of Section 9.15 of the Credit Agreement
and Section 5.13 hereof, any other circumstance that might otherwise constitute
a defense available to, or a discharge of, any Grantor in respect of the Secured
Obligations or this Agreement.
 
 
28

--------------------------------------------------------------------------------

 
 
SECTION 5.13. Termination or Release.  (a)  This Agreement, the Security
Interest and all other security interests granted hereby shall automatically
terminate when (i) all the Secured Obligations (including all LC Disbursements,
if any (other than in respect of any Terminated Letter of Credit Obligation),
but excluding (x) contingent obligations for indemnification, expense
reimbursement, Tax gross-up or yield protection as to which no claim has been
made and (y) Secured Cash Management Obligations and Secured Swap Obligations as
to which arrangements reasonably satisfactory to the applicable Secured Party
have been made), have been paid in full in cash, (ii) all Commitments have
terminated or expired and (iii) the LC Exposure has been reduced to zero (other
than  any Terminated Letter of Credit Obligation) and the Issuing Banks have no
further obligation to issue or amend Letters of Credit under the Credit
Agreement.
 
(b) The Security Interest and all other security interests granted hereby shall
also automatically terminate and be released at the time or times and in the
manner set forth in Section 9.15 of the Credit Agreement.
 
(c) In connection with any termination or release pursuant to paragraph (a) or
(b) of this Section, the Administrative Agent shall execute and deliver to any
Loan Party, at such Loan Party’s expense, all documents that such Loan Party
shall reasonably request to evidence such termination or release so long as the
applicable Loan Party shall have provided the Administrative Agent such
certifications or documents as the Administrative Agent shall reasonably request
in order to demonstrate compliance with this Section 5.13.  Any execution and
delivery of documents by the Administrative Agent pursuant to this Section
5.13 shall be without recourse to or warranty by the Administrative Agent.
 
SECTION 5.14. Additional Subsidiaries.  Holdings shall cause each additional
Subsidiary which, from time to time, after the date hereof shall be required to
pledge any assets to the Administrative Agent for the benefit of the Secured
Parties pursuant to Section 5.11 the Credit Agreement to (a) execute and deliver
to the Administrative Agent a Supplement and (ii) a Perfection Certificate, in
each case, within the time frame allotted for in Section 5.11 of the Credit
Agreement.  Upon execution and delivery by the Administrative Agent and a
Subsidiary of a Supplement, any such Subsidiary shall become a Grantor hereunder
with the same force and effect as if originally named as such herein.  The
execution and delivery of any such instrument shall not require the consent of
any other Grantor hereunder.  The rights and obligations of each Grantor
hereunder shall remain in full force and effect notwithstanding the addition of
any Subsidiary as a party to this Agreement.
 
 
29

--------------------------------------------------------------------------------

 
 
SECTION 5.15.  Administrative Agent’s Duties. Except for the safe custody of any
Collateral in its possession and the accounting for moneys actually received by
it hereunder, the Administrative Agent shall have no duty as to any Collateral,
as to ascertaining or taking action with respect to calls, conversions,
exchanges, maturities, tenders or other matters relative to any Collateral,
whether or not any Secured Party has or is deemed to have knowledge of such
matters, or as to the taking of any necessary steps to preserve rights against
any parties or any other rights pertaining to any Collateral.  The
Administrative Agent shall be deemed to have exercised reasonable care in the
custody and preservation of any Collateral in its possession if such Collateral
is accorded treatment substantially equal to that which it accords its own
property.
 
[Signature Pages Follow]
 





 
30

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.
 

  SCHIFF NUTRITION INTERNATIONAL, INC.        
 
By:
/s/ Tarang P. Amin     Name: Tarang P. Amin     Title: President and Chief
Executive Officer        

 

  SCHIFF NUTRITION GROUP, INC.        
 
By:
/s/ Tarang P. Amin     Name: Tarang P. Amin     Title: President and Chief
Executive Officer        


 

[Collateral Agreement Signature Page]
 
 

--------------------------------------------------------------------------------

 
 
 

  AIRBORNE, INC.        
 
By:
/s/ Tarang P. Amin     Name: Tarang P. Amin     Title: President and Chief
Executive Officer        

 
 
 
 
[Collateral Agreement Signature Page]
 
 

--------------------------------------------------------------------------------

 
 
 

 
ROYAL BANK OF CANADA,
as Administrative Agent,
       
 
By:
/s/ Yvonne Brazier
    Name: Yvonne Brazier     Title: Manager, Agency        

 
 
[Collateral Agreement Signature Page]
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------